Name: Commission Directive 1999/53/EC of 26 May 1999 amending Annex III to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: trade policy;  agricultural policy;  plant product;  natural and applied sciences;  environmental policy
 Date Published: 1999-06-05

 Avis juridique important|31999L0053Commission Directive 1999/53/EC of 26 May 1999 amending Annex III to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 142 , 05/06/1999 P. 0029 - 0029COMMISSION DIRECTIVE 1999/53/ECof 26 May 1999amending Annex III to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 98/2/EC(2), and in particular Article 13, second paragraph, third indent, thereof,(1) Whereas by Commission Directive 92/76/EEC(3), as last amended by Directive 98/100/EC(4), Greece and France (Corsica) were provisionally recognised as protected zones against unknown non-European harmful organisms on fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids; whereas Italy was also provisionally recognised as a protected zone against unknown non-European harmful organisms on fruits of Citrus L., Fortunella Swingle, Poncirus Raf., and their hybrids, except Citrus paradisi Macf.; whereas Commission Directive 95/40/EC(5) extended this provisional recognition only until 1 April 1996; whereas the provisions in Directive 77/93/EEC relating to the said protected zones are therefore obsolete and should be repealed for the sake of legal clarity;(2) Whereas this amendment is in accordance with the requests of the Member States concerned;(3) Whereas, therefore, the relevant Annex III to Directive 77/93/EEC should be amended accordingly;(4) Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annex III Part B to Directive 77/93/EEC, points 2 and 3 are deleted.Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 15 July 1999. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall immediately communicate to the Commission the main provisions of domestic law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof.Article 3This Directive shall enter into force on the day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 26 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 15, 21.1.1998, p. 34.(3) OJ L 305, 21.10.1992, p. 12.(4) OJ L 351, 29.12.1998, p. 35.(5) OJ L 182, 2.8.1995, p. 14.